 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
 6

 7    DANIEL TONNEMACHER and
      KATHLEEN TONNEMACHER,                             NO. 1:19-CV-3209-TOR
 8
                               Plaintiffs,              ORDER OF DISMISSAL
 9                                                      WITHOUT PREJUDICE
            v.
10
      STATE OF CALIFORNIA; STATE OF
11    IDAHO; STATE OF WASHINGTON;
      COUNTY OF KITTITAS, WASHINGTON;
12    COUNTY OF BONNER, IDAHO; COUNTY
      OF PLACER, CALIFORNIA; US SOCIAL
13    SECURITY; APPLE HEALTH;
      WASHINGTON SUPERIOR COURT,
14    ELLENSBURG; PRESTIGE-POST ACUTE
      CARE; PRUDENTIAL INSURANCE; and
15    DOES ONE THRU 20, US CITIZENS AS
      INDIVIDUALS,
16
                               Defendants.
17

18         BEFORE THE COURT is Plaintiffs’ Response to Clerk’s Notice & Request

19   for Hearing or Decision (ECF No. 3). The Court has reviewed the record and files

20




       ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
 1   herein, and is fully informed. For the reasons discussed below, this action is

 2   dismissed without prejudice.

 3                                    BACKGROUND

 4         On September 9, 2019, Plaintiffs Daniel Tonnemacher and Kathleen

 5   Tonnemacher, proceeding pro se, filed what is construed as a civil complaint. ECF

 6   No. 1. No accompanying filing fee or in forma pauperis application was filed. On

 7   September 9, 2019, the Clerk of Court sent Plaintiffs a Notice of Deficient Filing

 8   explaining that the

 9         failure to pay the prescribed Civil Complaint filing fee, OR in lieu of
           payment of the filing fee, to file the appropriate Application to
10         Proceed In Forma Pauperis (IFP) by 9/23/2019, may subject this case
           to dismissal by the Court without further notice or opportunity for
11         hearing.

12   ECF No. 2.

13         On September 24, 2019, Plaintiffs filed a Response to Clerk’s Notice,

14   without signature. ECF No. 3. Plaintiffs responded, inter alia, “Tonnemachers

15   will not pay any money for access. . . Tonnemachers have already [f]iled IFP

16   papers.” Id. at 1.

17         No IFP papers have been filed in this proceeding. The Tonnemachers filed

18   for and were granted in forma pauperis status in 2017 in case number 1:17-CV-

19   3053-TOR. That case was eventually dismissed and IFP status revoked for failure

20   to state a claim. The Court allowed the Tonnemachers to amend the complaint,




        ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
 1   extended the time within which to do so, but no amendment to the complaint was

 2   ever filed. The Tonnemachers appealed that decision to the Ninth Circuit. The

 3   Ninth Circuit denied their motion to proceed in forma pauperis and dismissed the

 4   appeal as frivolous.

 5           Additionally, the Tonnemachers filed an in forma pauperis application in

 6   case number 1:18-CV-3002-TOR. The application was not properly completed

 7   and the Tonnemachers were granted additional time within which to submit a

 8   properly completed application. A second application was submitted, but it too

 9   was not completed properly. Consequently, in forma pauperis status was not

10   granted and the file was closed.

11         Parties filing actions in the United States District Court are required to pay

12   filing fees. 28 U.S.C. § 1914(a). An action may proceed without the immediate

13   payment of a filing fee only upon granting of in forma pauperis status. See 28

14   U.S.C. § 1915. Failure to pay the statutory filing fee will result in dismissal of

15   these actions without prejudice. See Olivares v. Marshall, 59 F.3d 109, 112 (9th

16   Cir. 1995) (district court has authority to dismiss without prejudice prisoner

17   complaint for failure to pay partial filing fee); In re Perroton, 958 F.2d 889, 890

18   (9th Cir. 1992) (affirming dismissal of appeal of pro se litigant for failure to pay

19   required filing fees).

20




        ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 3
 1         Here, Plaintiffs affirmatively refuse to pay the filing fee required to

 2   commence a civil action; and have not submitted a properly completed Application

 3   to Proceed In Forma Pauperis. Therefore, the case must be dismissed pursuant to

 4   28 U.S.C. § 1914(a), without prejudice.

 5   ACCORDINGLY, IT IS HEREBY ORDERED:

 6         This action is DISMISSED without prejudice for failing to pay the filing fee

 7   or file a properly completed Application to Proceed In Forma Pauperis pursuant to

 8   28 U.S.C. §§ 1914(a) and 1915(a).

 9         The District Court Executive is directed to enter this Order, enter judgment

10   accordingly, furnish copies to Plaintiffs, and CLOSE the file.

11         DATED October 31, 2019.

12

13                                   THOMAS O. RICE
                              Chief United States District Judge
14

15

16

17

18

19

20




        ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 4
